DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8, 10-13, and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a method of a forming a plurality of semiconductor fin structures comprising: 
forming a plurality of fin structures with a first etch to a first depth in a substrate, wherein the plurality of fin structures have a first width to the first depth, wherein the substrate is a type IV semiconductor; 
forming a spacer on sidewalls of the plurality of fin structures; 
extending the plurality of fin structures to a second depth with a second etch, wherein the plurality of fin structures have a second width greater than the first width from an end of the first depth to the second depth; 
forming a dielectric with an oxidation process applied to the second width of the plurality of fin structures, the dielectric formed by the oxidation process filling at least a portion of a trench to provide an isolation region separating adjacent fin structures in the plurality of fin structures, wherein a height dimension defined by a distance between an upper surface of the plurality of fin structures and an upper surface of a dielectric present in the trench is uniform for said plurality of fin structures, wherein no portion of a 
forming a gate structure on a channel region of the plurality of fin structure when the dielectric layer that provides the isolation has already been formed and is present while the gate structure is formed so that the dielectric layer is in a semiconductor device structure that includes the plurality of fin structures and the gate structure, wherein the gate structure functions to switch the semiconductor device structure.
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally depositing a dielectric material in the trench between adjacent fin structures and recessing the dielectric material to fill a divot atop the dielectric formed by the oxidation process.
The prior art teaches a method of a forming a plurality of semiconductor fin structures comprising: 
forming a plurality of fin structures with a first etch to a first depth in a substrate, wherein the plurality of fin structures have a first width to the first depth, wherein the substrate is a type IV semiconductor; 
forming a spacer on sidewalls of the plurality of fin structures; 
extending the plurality of fin structures to a second depth with a second etch, wherein the plurality of fin structures have a second width greater than the first width from an end of the first depth to the second depth; 

forming a gate structure on a channel region of the plurality of fin structure when the dielectric layer that provides the isolation has already been formed and is present while the gate structure is formed so that the dielectric layer is in a semiconductor device structure that includes the plurality of fin structures and the gate structure, wherein the gate structure functions to switch the semiconductor device structure.
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the oxidation process comprises a volumetric expansion of semiconductor material in the substrate of 75% to 125%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812